DETAILED ACTION
This action is in response to applicant’s amendment filed on 28 September 2021.  Claims 1-41 and 47-48 are now pending in the present application and claims 42-46 are canceled.  This office action is made Non-Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.




Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on
28 September 2021 
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-41 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al. (hereinafter Fan) (EP 2234303 A1) (also, see US 7,912,007 B2) in view of support by Freda et al. (hereinafter Freda) (US 2020/0305167 A1).
Regarding claims 1, 10, 22, 31, and 47-48, Fan discloses a method, comprising:
transmitting, by a network entity, a semi-persistent scheduling configuration to a user equipment { (see pp. 5-6, [0034, 0040]; Figs. 3-4) };
receiving, by the network entity, a resource allocation request from the user equipment { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) };
transmitting, by the network entity, a semi-persistent scheduling allocation to the user equipment { (see pp. 5-6, [0034, 0040]; pp. 6-7, [0043-0044]; Figs. 3-5) }; and
transmitting, by the network entity, a dynamic resource allocation with an override indicator to the user equipment { (see pp. 5-6, [0036, 0040]; Figs. 3-4), where the system has 
wherein the override indicator indicates whether the user equipment should override or should not override the semi-persistent scheduling allocation with the dynamic resource allocation { (see pp. 5-6, [0040-0045]; Figs. 3-5), where the system provides override (see pg. 6, [0039]).  As a note, the claim recites the limitation “or” which is alternative language. }.  Fan inexplicitly discloses having the feature(s) of indicator indicates whether the user equipment should override or should not override the semi-persistent scheduling allocation with the dynamic resource allocation.  However), in the alternative, the examiner maintains that the feature(s) indicator indicates whether the user equipment should override or should not override the semi-persistent scheduling allocation with the dynamic resource allocation was well known in the art, as taught by Freda.
As further alternative support in the same field of endeavor, Freda discloses the feature(s) indicator indicates whether the user equipment should override or should not override the semi-persistent scheduling allocation with the dynamic resource allocation { (see pg. 16, [0201]) }.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Fan as further alternatively supported by Freda to have the feature(s) indicator indicates whether the user equipment should override or should not override the semi-persistent scheduling allocation with the dynamic resource allocation, in order to provide methods, apparatuses, and systems for aligning a generation and transmission of message to a SPS resource, as taught by Freda (see pg. 1, [0006]).
claims 2, 11, 23, and 32, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is user equipment-specific, and transmitted via dedicated signaling { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 3, 12, 24, and 33, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is network slice-specific, and transmitted via common control signaling { (see pp. 5-7, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 4, 13, and 25, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 1, wherein the semi-persistent scheduling configuration is utilized for one or more first network slices, and dynamic scheduling is used for one or more second network slices { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 5, 14, 26, and 34, Fan discloses the method according to claim 1, wherein the semi-persistent scheduling allocation includes a semi-persistent scheduling interval multiplication value { (see pp. 5-7, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 6, 18, 27, and 38, Fan discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should override the semi-persistent scheduling allocation { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
claims 7, 19, 28, and 39, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should not override semi-persistent scheduling allocation and the modulation and coding scheme in dynamic scheduling should override the modulation and coding scheme used in specified semi-persistent scheduling allocated transmission time intervals { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 8, 20, 29, and 40, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 1, wherein the override indicator indicates that dynamic scheduling should be restricted from overriding the modulation and coding scheme and the allocated resources of semi-persistent scheduling allocation in specified semi-persistent scheduling allocated transmission time intervals { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 9, 21, 30, and 41, Fan discloses the method according to claim 1, wherein the override indicator indicates that a modulation and coding scheme indicated in the semi-persistent scheduling allocation should be used for dynamic scheduling { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 15 and 35, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 10, further comprising: in response to receiving the semi-persistent scheduling allocation, prioritizing, by the user equipment, data associated to the 
Regarding claims 16 and 36, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 10, further comprising: prioritizing, by the user equipment, data associated to the semi-persistent scheduling to use the semi-persistent scheduling allocation and prioritizing, by the user equipment, other data to use dynamic allocation in response to receiving an override indicator indicating that semi-persistent scheduling allocation should not be overridden { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.
Regarding claims 17 and 37, the combination of Fan and Freda discloses every limitation claimed, as applied above (see claim 1), in addition Fan further discloses the method according to claim 10, wherein the prioritizing further comprises: determining one or more transport blocks and/or one or more portions of a transport block of corresponding radio bearer services or network slices according to the received SPS and/or dynamic resource allocations { (see pp. 5-6, [0034-0039]; pp. 6-7, [0040-0045]; Figs. 3-5) }.








Response to Arguments
 	Applicant's arguments with respect to claims 1-41 and 47-48  have been considered but are moot in view of the new ground(s) of rejection necessitated by the amended language, new limitations, and/or new claims. 
In response to applicant’s arguments, the Examiner respectfully disagrees as the applied reference(s) provide more than adequate support and to further clarify (see the above claims for relevant citations).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kauppila (US 10,021,189 B2) discloses multi-channel sensor measurement method and system.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
WJD,Jr
30 September 2021